          Case 2:21-mj-04035-DUTY Document 12 Filed 09/03/21 Page 1 of 2 Page ID #:20




  1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
          UNITED STATES OF AMERICA,                     NO.2:21-MJ-04035-DUTY-1
1 1 '~,
                               Plaintiff,
12
                                                        ORDER OF DETENTION AFTER
13 '                                                    HEARING
14        DOUGLAS ALEXANDER
                                                       [Fed.R.Crim.P. 32.1(a)(6);
15        CASTILLO,
                                                       18 U.S.C. 3143(a)]
16                             Defendant.
17
18
                The defendant having been arrested in the Central District of California pursuant to a
19
          warrant issued by the United States District Court for the District of Arizona for alleged
20
          violation of the terms and conditions of the defendant's supervised release; and
21
                The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22
          Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23
                The Court finds that:
24
          \\
25
          \\
26
          \\
27
28

                                                         1
     Case 2:21-mj-04035-DUTY Document 12 Filed 09/03/21 Page 2 of 2 Page ID #:21




 1   A.   (X)       The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b) or (c). This finding is based on the defendant's history of deportation and the
 4   defendant's history of failures to appear.
 5         and
 6   B.   (X)       The defendant has not met the defendant's burden of establishing by clear and
 7   convincing evidence that the defendant is not likely to pose a danger to the safety of any
 8   other person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is
 9   based on the defendant's criminal history, including his 2011 felony conviction for a crime
10   of violence.
11
12        IT THEREFORE IS ORDERED that the defendant be detained pending the further
13   revocation proceedings.
14
15   DATED: September 3, 2021
16
17                                                    i

18
                                                            KAREN L. STEVENSON
19                                                    UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
